       Case 4:19-cv-00059-CKJ Document 7 Filed 02/27/19 Page 1 of 3




 1   Richard Suzuki, Esq.
     Arizona Bar No.: 021348
 2   Suzuki Law Offices
 3   2929 E. Camelback Road, Ste. 224
     Phoenix, AZ 85016
 4   Tele: (602) 842-6762
 5   rj@suzukilawoffices.com
     pearl@suzukilawoffices.com
 6   dennis@suzukilawoffices.com
 7
     Attorney for Plaintiff
 8
     and
 9
10   Shaughn C. Hill, Esq.
     Florida Bar No.: 0105998
11
     Morgan & Morgan, Tampa, P.A.
12   201 N. Franklin, St., 7th Floor
     Tampa, FL 33602
13   Tele: (813) 223-5505
14   SHill@forthepeople.com
     KZhang@forthepeople.com
15
16   Attorney for Plaintiff
     (admitted pro hac vice)
17
18                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ARIZONA
19
20   Jane Heller,                      )
                                       )           Case No.: 4:19-cv-00059-CKJ
21         Plaintiff,                  )
                                       )           NOTICE OF VOLUNTARY
22
           v.                          )           DISMISSAL WITHOUT
23                                     )           PREJUDICE
     Navient Solutions, LLC,           )
24
                                       )
25         Defendant.                  )
     _________________________________ )
26
27          COMES NOW, the Plaintiff, Jane Heller, by and through her undersigned
28   attorneys, and hereby gives Notice to the Court of a Promissory Note, which contains an
       Case 4:19-cv-00059-CKJ Document 7 Filed 02/27/19 Page 2 of 3




 1   arbitration provision that governs the matters at issue in this action. Pursuant to the

 2   Promissory Note, the parties are to submit to binding non-judicial arbitration upon demand
 3
     by either party. The parties have agreed to arbitrate this matter, and therefore Plaintiff
 4
 5   hereby files this Notice of Voluntary Dismissal without Prejudice, of the above captioned

 6   matter.
 7
               Dated: February 27, 2019.
 8
                                                     Respectfully submitted,
 9
10                                                   /s/ Shaughn C. Hill____________
                                                     Shaughn C. Hill, Esq.
11                                                   Florida Bar No.: 105998
12                                                   Morgan & Morgan, Tampa, P.A.
                                                     One Tampa City Center
13                                                   201 N. Franklin Street, Suite 700
14                                                   Tampa, FL 33602
                                                     Telephone: (813) 223-5505
15                                                   Facsimile: (813) 223-5402
16                                                   Primary: SHill@ForThePeople.com

17                                                   Attorney for Plaintiff
18                                                   (admitted pro hac vice)

19
20                                                    SUZUKI LAW OFFICES, L.L.C.
21
22                                                    /s/_Dennis O’Berry_______________
                                                      Richard Suzuki, Esq.
23
                                                      Dennis O’Berry, Esq.
24                                                    Attorneys for Plaintiff
25
26
27
28



                                                 2
       Case 4:19-cv-00059-CKJ Document 7 Filed 02/27/19 Page 3 of 3




 1
                                     CERTIFICATE OF SERVICE
 2
 3          I HEREBY CERTIFY that on this 27th day of February, 2019, the foregoing was

 4   filed electronically in accordance with the Court’s guidelines, using the Court’s CM/ECF
 5
     system, and a copy of which was served via electronic mail to all parties of record.
 6
 7
 8                                                    /s/ Shaughn C. Hill____________
                                                      Shaughn C. Hill, Esq.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  3
